UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4952



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ROBERT WILLIAM COIT, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:04-cr-00129)


Submitted:   March 26, 2008                 Decided:   July 21, 2008


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, John L. File, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert William Coit, III, appeals the district court’s

judgment revoking his supervised release and sentencing him to

fourteen months of imprisonment to be followed by twenty-two months

of supervised release.       Coit argues that the district court erred

in   revoking   his    supervised     release   because   it    did    not   give

sufficient weight to family and employment considerations pursuant

to 18 U.S.C.A. § 3553 (West 2000 & Supp. 2007).              Finding no error,

we affirm.

            We review a district court’s order imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                  The

district court abuses its discretion when it fails or refuses to

exercise its discretion or when its exercise of discretion is

flawed by an erroneous legal or factual premise.                 See James v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).           The district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.         See 18 U.S.C. § 3583(e)(3) (2000).

Other    than   statements    about    his    family   and     his    employment

potential, none of Coit’s arguments was presented to the district

court during the revocation hearing.            We therefore review Coit’s

assertions of error for plain error.            See Fed. R. Crim. P. 52(b);

United   States   v.   Olano,   507    U.S.   725,   731-32    (1993);    United

States v. Carr, 303 F.3d 539, 543 (4th Cir. 2002).               Our review of


                                      - 2 -
the record leads us to conclude that the district court did not err

or otherwise abuse its discretion in revoking Coit’s supervised

release.

           We therefore affirm the district court’s judgment.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -